Citation Nr: 0324440	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right hip bursitis, 
claimed as secondary to service-connected left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970, and from April 1980 to March 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2003, a hearing was held before the undersigned 
acting Board member (now acting Veterans Law Judge) making 
this decision who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).


REMAND

The veteran has offered testimony that VA physicians and a 
private physician, Dr. Smith, have said that her left hip 
bursitis was caused by her service-connected left foot 
disability.  She also indicated that years ago she received 
treatment for her feet from a Dr. Snowden in Austin, Texas.  
It does not appear that all of these records have been 
associated with the claims folder.  

In this regard (with respect to the VA records), the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, and keeping in mind that dictates of the 
Veterans Claims Assistance Act of 2000, the case is remanded 
to the regional office (RO) for the following action:


1.  The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding medical records, 
including from the Audie Murphy VA 
Medical Center, that document treatment 
received by the veteran for her feet and 
hips.  If the requested records are not 
available, or the search for any such 
records otherwise yields negative results 
that fact should be noted in the 
veteran's claims file, and the veteran 
and his representative should be so 
notified.  

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete medical treatment 
records, not currently of record, from 
Drs. Snowden, and Smith.  The RO should 
advise the veteran that she should submit 
any written opinions of any physicians 
who have told her that her left hip 
bursitis was caused by her service-
connected left foot disability.  

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claim of 
entitlement to service connection for 
right hip bursitis, claimed as secondary 
to service-connected left foot 
disability.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an appropriate opportunity 
to respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



